Case 6:18-cv-00308-ADA Document 55-15 Filed 03/13/19 Page 1 of 2




    EXHIBIT 14
2/22/2019            Case 6:18-cv-00308-ADA
                                          TechDocument
                                              company Roku 55-15     Filed
                                                           to open Austin     03/13/19
                                                                          development center Page 2 of 2




                 Business


                 Tech company Roku to open Austin development center
                 By Lori Hawkins
                 Posted Feb 6, 2014 at 12:01 AM
                 Updated Sep 25, 2018 at 9:27 AM
                 California consumer electronics maker Roku is opening a development center in Austin to tap into the region’s talent pool.

                 The company could hire as many as 50 people in its initial phase, said Scott de Haas, Roku vice president of hardware
                 engineering.

                 “We’re here to expand our engineering efforts,” de Haas said. “We have had a little difficulty hiring as many people as we want
                 to hire in the Bay Area. We wanted to accelerate our hiring and figured a different geography would help us out, so we chose
                 Austin as a design center site.”

                 Founded 2002 in Saratoga, Calif., Roku makes digital media players that allow users to access Internet streamed video and
                 audio services through televisions.

                 The service offers access to 1,200 channels of content including Netflix, Amazon, Pandora and Spotify. The company has sold
                 8 million set top boxes, which cost between $50 and $100 each.

                 The 250-person company, which is privately held, has raised a total of $140 million from investors including Hearst Corp.,
                 News Corp. and British Sky Broadcasting Group.

                 At this year’s CES show in Las Vegas, Roku announced it is working with TV companies to build Roku TVs.

                 Its first partners are Chinese TV makers TCL and Hisense. They plan to sell Roku TVs in sizes ranging from 32 inches to 55
                 inches beginning this fall. Pricing hasn’t been announced.

                 The Austin team “is going to be a very important part of our engineering effort,” said de Haas, who moved to Austin from
                 California to lead the effort. “We’ll be helping generate the next generation of Roku TVs and also Roku streaming players.”

                 The company is hiring hardware and software engineers here, with a focus on software. Roku has leased temporary space in
                 the Westech 360 building on North Capital of Texas Highway.

                 Despite a tight market for engineering talent in Austin, de Haas said Roku is pleased with the response to its initial recruiting
                 efforts.

                 “There’s a steady stream of resumes from the Austin area as well as from folks wanting to relocate potentially,” he said. “It’s
                 certainly a lot easier to relocate people to Austin than the Bay Area because of the cost of living and the fact that it’s such a
                 great technology hub.”




https://www.statesman.com/BUSINESS/20140206/Tech-company-Roku-to-open-Austin-development-center                                                      1/1
